Title: Joseph Miller to Thomas Jefferson, 24 March 1817
From: Miller, Joseph
To: Jefferson, Thomas


          
            
              Honrod Frind
              Norfolk 
              March 24th 1817—
            
             yours of the 11th Came to hand on the 22th and I am hapey to heare from you this Day I have Shiped on Board of the Slope Hope Capt Lawrance a Small Ball Baill of Corks Which hopes Will Come Safe and Please you Did Say whether them that I Sent in Decmr Came or not I have Been Very Lame all thes Winter but now the Warm Weather Coming on I am in Hopes of Getting Better I  intend Vissiting Charloteville thes Spring and as Soone as I Dare Travell
            Times heare is Dull but for hpg for Better Should Eany Thing Be Wanting from heare I will Do it with Pleasur My Best Respts to you and all the Famuly I Rem yours Humb Set
            
              Joseph Miller
            
          
          
            My Repects to old Peter I am Glad he has Dun so well
          
        